Exhibit 10.1
 
 
 
SUBSCRIPTION INSTRUCTIONS
 
1.           Complete the Purchaser Questionnaire and Statement unless
previously completed (Item II in this Package).
 
2.           Complete the Subscription Agreement by signing the signature page
as follows:
 
1.1
If the Investor is an individual sign over the line “Signature of Investor”. If
there is a second individual Investor (not a partnership), that person should
sign on “Co-Investor” line.

 
1.2
If the Investor is not an individual, an authorized signatory of the entity
should sign under the line “If Entity Investor” and fill in the requested
information.

 
1.3
Print the Investor’s name and mailing address where indicated on the signature
page.

 
3.           Send in your payment following these PAYMENT INSTRUCTIONS:


Send the funds for your participation either by wire transfer or by check in
accordance with the following instructions:


 
-- Wire Funds
Wire the funds to Blue Earth, Inc. to the following account:



 
Capital One Bank

57 West 57th Street
 
New York, New York 10019

 
For the Account of Davidoff Malito & Hutcher LLP

 
IOLA Attorney Trust Account

 
ABA Routing No. 021407912

 
Account No.  7047522050



 
-- Check
Make your check payable to “DAVIDOFF MALITO & HUTCHER LLP, as Escrow Agent for
BLUE EARTH INC.” and:



RETURN CHECK AND ALL COMPLETED AND SIGNED MATERIALS TO:


Davidoff Malito & Hutcher LLP
605 Third Avenue, 34th Floor
New York, NY 10158
Attn:  Ms. Elliot H. Lutzker, Esq.
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 AND ARE BEING OFFERED AND SOLD ONLY TO ACCREDITED INVESTORS IN RELIANCE
UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT.  SUCH SECURITIES
MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE
REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR ARE EXEMPT FROM SUCH
REGISTRATION.
 
 

 
 

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT


This Subscription Agreement (this “Agreement”) is entered into as of September
1, 2011, hereof by and between Blue Earth, Inc., a Nevada corporation (the
“Company”), and the undersigned investor (together with its successors and
permitted assigns, the “Investor”).
 
In consideration of the mutual representations, warranties, covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
 
ARTICLE I
TERMS OF THE OFFERING


 
1.1
The Company is offering solely to accredited investors and non U.S. Persons at
$10.00 per Unit, on a “best efforts” 100,000 Units ($1,000,000) minimum basis,
200,000 Units ($2,000,000) maximum basis with an over-subscription option for an
additional 100,000 Units, or $1,000,000.  Each Unit consists of: (i) one share
of Series A Convertible Preferred Stock (“Preferred Stock”), offered at $10.00
per share convertible into ten shares of Common Stock at $1.00 per share, and
(ii) warrants (“Warrants”) to purchase one share of Common Stock for each two
shares of Common Stock issuable upon conversion of the Preferred Stock.



The terms and conditions of the Preferred Stock are set forth in the Certificate
ofDesignation of the Rights, Preferences, Privileges and Restrictions of Series
AConvertible Preferred Stock attached hereto as Exhibit A (the
“Certificate”).  As set forth in the Certificate, the Preferred Stock:


 
·
pays an eight percent (8%) dividend when paid in cash or a twelve percent (12%)
dividend when paid in common stock at the Company’s election;

 
 
·
shall be convertible at the Company’s election at $1.00 per share upon the
earlier of (i) four (4) years from issuance or (ii) when the Common Stock
closing price trades at $3.00 per share for sixty (60) consecutive calendar
days;

 
 
·
liquidation preference of $10.00 per share plus additional unpaid dividends;

 
 
·
votes on an as converted basis with Common Stock as one class;

 
 
·
will register underlying common stock on next available registration standard
for those who invest before filing with the SEC and will otherwise be added on
Amendment No. 1 if permitted by the SEC;

 
 
·
all funds will be returned if a minimum of $1,000,000 of Units are not
subscribed and paid for.

 
 

 
1

--------------------------------------------------------------------------------

 

The terms of the Warrants are set forth in the form of warrant, attached hereto
asExhibit B.  As set forth in the warrant, the Warrant:
 
 
·
Warrant: Each A warrant entitles the holder to receive one common share and a B
warrant when the A warrant is exercised. The exercise price is $3.00/share and
the expiration date is December 31, 2013.



 
·
Warrant: Each B warrant entitles the holder to receive one common share and a C
Warrant when the B warrant is exercised. The exercise price is $6.00/share and
the expiration date three (3) years from the issuance date.



 
·
Warrant: Each C warrant entitles the owner to receive one common share when the
C warrant is exercised. The exercise price is $12.00/share and the expiration
date is three (3) years from the issuance date.



The Units, Preferred Stock, Warrants and Common Stock issuable upon conversion
of the Preferred Stock and/or exercise of the Warrants are hereafter
collectively referred to as the “Securities.”  This Offering is being made only
to Investors who qualify as “accredited investors” as such term is defined in
Rule 501 of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”), and a limited number of non-accredited investors at the
discretion of the Company.
 
 
 
1.2
This Offering shall terminate at 5:00 p.m. PST on September 30, 2011
(“Termination Date”), unless terminated earlier in the Company’s sole
discretion, or extended by the Company at its sole discretion.

 
 
1.3
Subject to the terms and conditions of this Agreement, the Company desires to
issue to the Investor, and the Investor agrees to subscribe to, the number of
Units set forth upon the signature page hereof on the terms and conditions set
forth in this Agreement.

 
 
1.4
An executed and properly completed copy of this Agreement together with the
other documents set forth above under “Subscription Instructions” should be
delivered, to Blue Earth, 2298 Horizon Ridge Parkway, Suite 205, Henderson, NV
89052; Attention: Johnny R. Thomas, Chief Executive Officer.

 
 
1.5
Acceptance of this Offer shall not be deemed given until the countersigning of
this Subscription Agreement on behalf of the Company.

 
 
1.6
If this Agreement is accepted by the Company, in whole or in part, and subject
to rejection for any reason whatsoever the conditions set forth in Section 2.2
of this Agreement, the Company shall issue the Units subscribed for hereby,
dated the date of closing of the Offering of such Agreement (the “Closing”) and
return to the Investor a fully executed copy of this Agreement.  The Investor
hereby authorizes and directs the Company to deliver certificates representing
the Units to be issued to such Investor pursuant to this Agreement.

 
 

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
1.7
The undersigned may not withdraw this subscription or any amount, paid pursuant
thereto, except as otherwise provided below.

 
 
1.8
If the Investor is not a United States person, such Investor hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units.  Such Investor’s subscription and payment for,
and his or her continued beneficial ownership of the Units, will not violate any
applicable securities or other laws of the Investor’s jurisdiction.

 


ARTICLE II
PURCHASE OF UNITS
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties of
this Agreement agree as follows:
 
 
2.1
Conditions of the Offering.  It is understood and agreed that this Agreement is
made subject to the following terms and conditions:

 
 
(i)
The Company shall have the right to accept or reject this Agreement in
whole.  Unless this subscription is accepted in whole by the Company prior to
the Termination Date, this Agreement shall be deemed rejected in
whole.  Agreements accepted in whole by the Company shall be irrevocable, except
as otherwise provided by law.  Agreements need not be accepted in the order
received.

 
 
(ii)
At the date of the Closing, the Investor shall have been furnished with such
information, documents, certificates, and opinions as it may reasonably require
to evidence the accuracy, completeness, or satisfaction of the representations,
warranties, covenants, agreements, and conditions herein contained or as it
otherwise may reasonably request.

 
 
(iii)
The Investor acknowledges that the Company may, in its sole and absolute
discretion, reduce the Investor’s Subscription Offer for Units to any number of
Units less than the number of Units set forth on the signature page hereof, or
that the Company may reject the Investor’s subscription in its entirety, in each
case without prior notice to or consent by the Investor. Upon acceptance of the
Investor’s Subscription Offer for Units, the Company shall issue the Units to
the Investor subject to the terms and conditions of this Agreement. The Closing
of the Offering is set forth in Section 2.2 hereof.  The Company and the
Investor shall each bear their own expenses in connection with the Offering.

 
 

 
 
3

--------------------------------------------------------------------------------

 

 
 
(iv)
The Company and the Investors agree that purchases by officers, directors, their
affiliates and other insiders may be made in this Offering.

 
 
(v)
A minimum of $1,000,000 of Units are subscribed and paid for prior to the
Termination Date.

 
 
2.2
Closing; Deliver.

 
 
(i)
The “Closing” shall mean such date, after all the conditions precedent in
Section 2.1 and Article V are fulfilled or waived in writing, as the case may
be, prior to the Termination Date (the “Initial Closing”).  On each Closing,
issuance of the Units shall take place at such time and place as the Company and
the Investors mutually agree upon, orally or in writing. The Investors shall not
be liable to any party, including, but not limited to, the Company, in the event
any Closing does not take place owing to the conditions set out in Section 2.2
and Article V not being fulfilled or waived, as the case may be.

 
 
(ii)
At each Closing, the Company shall deliver the respective Units to be purchased
by each Investor at the Closing against delivery of counterpart signature pages
to this Agreement and the Offering Price.

 
 
(iii)
The following filings made by the Company with the SEC (the “SEC Documents”),
all of which have been provided to the Investor or are available at the SEC’s
website (www.sec.gov) consist of the Company’s Annual Report on Form 10-K for
December 31, 2010; and Quarterly Report on Form 10-Q for June 30, 2011, under
which this Offering is being made, all of which are incorporated by reference
herein.

 
ARTICLE III
REPRESENTATION AND WARRANTIES OF INVESTORS
Each Investor represents and warrants to the Company that:
 
 
3.1
Such Investor has full power and authority to enter into this Agreement.  This
Agreement, when executed and delivered by the Investor, will constitute a valid
and legally binding obligation of the Investor, enforceable in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of a specific performance, injunctive
relief, or other equitable remedies.

 
 
3.2
This Agreement is made with the Investor in reliance upon the Investor’s
representation to the Company, which by the Investor’s execution of this
Agreement, the Investor hereby confirms, that the Units to be acquired by the
Investor will be acquired for investment for the Investor’s own account, not as
a nominee or agent, and not with a view to the resale or distribution of any
part thereof as at the date of this Agreement, and that the Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Investor further
represents that the Investor does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Units. The Investor has not been formed for the specific purpose of acquiring
any of the Units.

 
 

 
 
4

--------------------------------------------------------------------------------

 

 
 
3.3
The Investor acknowledges receipt and careful review of this Agreement, the SEC
Documents and all exhibits thereto and other documents furnished in connection
with this transaction and provided (collectively, the “Offering Documents”) and
hereby represents that he has been furnished by the Company during the course of
this transaction with all information regarding the Company which he has
requested or desires to know; and that such information and documents have, in
his opinion, afforded the Investor with all of the same information that would
be provided him in a registration statement filed under the Act; that he has
been afforded the opportunity to ask questions of and receive answers from duly
authorized officers or other representatives of the Company concerning the terms
and conditions of the Offering, and any additional information which he had
requested.

 
 
3.4
The Investor recognizes that the purchase of the Units involves a high degree of
risk in that (i) an investment in the Company is highly speculative and only
Investors who can afford the loss of their entire investment should consider
investing in the Company and the Units; (ii) he may not be able to liquidate his
investment; (iii) transferability of the Units is extremely limited; and (iv) an
Investor could suffer the loss of his entire investment, as well as other risk
factors as more fully set forth herein.

 
 
3.5
The Investor represents and warrants that he is an “accredited investor” as such
term in defined in Rule 501 of Regulation D promulgated under the Act, as
indicated by his responses to the Purchaser Questionnaire and Statement
(“Purchaser Questionnaire”).  The Investor further represents and warrants that
the information furnished in the Purchaser Questionnaire remains accurate and
complete in all material respects.

 
 
3.6
The Investor acknowledges that he has prior investment experience, including
investment in non-listed and non-registered securities, or he has employed the
services of an investment advisor, attorney or accountant to read all of the
documents furnished or made available by the Company both to him and to all
other prospective Investors in the Units and to evaluate the merits and risks of
such an investment on his behalf, and that he recognizes the highly speculative
nature of this investment.

 
 
3.7
The Investor acknowledges that this Offering may involve tax consequences and
that the contents of the Offering Documents do not contain tax advice or
information. The Investor acknowledges that he must retain his own professional
advisors to evaluate the tax and other consequences of an investment in the
Units.  The Investor acknowledges that he has had an opportunity to consult with
counsel of his choice and that he must retain his own legal advisor.  The
Investor has not relied on the Company, it officers, directors, or professional
advisors for advise as to such consequences.

 
 

 
 
5

--------------------------------------------------------------------------------

 

 
 
3.8
The Investor acknowledges that this Offering has not been reviewed by the SEC
because of the Company’s representations that this is intended to be a nonpublic
offering pursuant to Sections 4(2) or 4(6) of the Act and Rule 506 of Regulation
D promulgated thereunder. The Investor represents that the Units are being
purchased for his own account, for investment and not with a view to, or for
resale in connection with, their distribution within the meaning of the Act. The
Investor agrees that he will not sell or otherwise transfer the Units unless it
is registered under the Act or unless an exemption from such registration is
available.

 
 
3.9
The Investor understands that the Units have not been and will be registered
under the Act, by reason of a specific exemption from the registration
provisions of the Act which depends upon, among other things, the bona fide
nature of the investment intent and the accuracy of the Investor’s
representations as expressed herein.  In this connection, the Investor
understands that it is the position of the SEC that the statutory basis for such
exemption would not be present if his representation merely meant that his
present intention was to hold such securities for a short period, such as the
capital gains period of tax statutes, for a deferred sale, for a market rise,
assuming that a market develops, or for any other fixed period. The Investor
realizes that, in the view of the SEC, a purchase now with an intent to resell
would represent a purchase with an intent inconsistent with his representation
to the Company, and the SEC might regard such a sale or disposition as a
deferred sale to which such exemptions are not available.

 
 
3.10
The Investor understands that the Units, Preferred Stock, Warrants and Common
Stock underlying the Preferred Stock and Warrants, and the securities issued in
respect thereof, may bear one or all of the following legends:

 
 
(i)
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNEC­TION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 
 
(ii)
Any legend required by the Blue Sky laws of any state to the extent such laws
are applicable to the shares represented by the certificate so legended.

 
 
 
3.11
The Investor understands that Rule 144 (“Rule 144”) promulgated under the Act
requires, among other conditions, a six-month holding period prior to the resale
(in limited amounts) of securities acquired in a non-public offering without
having to satisfy the registration requirements under the Act.  The Investor
understands that the Company makes no representation or warranty regarding its
fulfillment in the future of any reporting requirements under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or its dissemination to
the public of any current financial or other information concerning the Company,
as is required by Rule 144 as one of the conditions of its availability.  The
Investor consents that the Company may, if it desires, permit the transfer of
the Units out of his name only when his request for transfer is accompanied by
an opinion of counsel reasonably satisfactory to the Company that neither the
sale nor the proposed transfer results in a violation of the Act or any
applicable state “blue sky” laws (collectively “Securities Laws”). The Investor
agrees to hold the Company and its directors, officers and controlling persons
and their respective heirs, representatives, successors and assigns harmless and
to indemnify them against all liabilities, costs and expenses incurred by them
as a result of any misrepresentation made by him contained herein or in the
Purchaser Questionnaire or any sale or distribution by the undersigned Investor
in violation of any Securities Laws.

 
 

 
 
6

--------------------------------------------------------------------------------

 

 
 
3.12
The Investor understands that the Company will review this Agreement and the
Purchaser Questionnaire and otherwise review the financial standing of the
Investor, and it is agreed that the Company reserves the unrestricted right to
reject or limit any subscription.

 
 
3.13
The Investor hereby represents that the address of Investor furnished by him at
the end of this Agreement is the undersigned’s principal residence if he is an
individual or its principal business address if it is a corporation or other
entity.  If a natural person, the Investor is at least 21 years of age and
legally competent to execute this Agreement.

 
 
3.14
The Investor acknowledges that if he is a Registered Representative of a FINRA
member firm, he must give such firm the notice required by FINRA’s Rules of Fair
Practice, receipt of which must be acknowledged by such firm on the signature
page hereof.

 
 
3.15
The Investor acknowledges that at such time, if ever, as the Units are
registered, sales of such securities will be subject to state securities laws,
including those of states which may require any securities sold therein to be
sold through a registered broker-dealer or in reliance upon an exemption from
registration.

 
 
3.16
Investor hereby agrees that prior to the Closing Date of this Offering, he will
not sell short any shares of the Company’s Common Stock or otherwise sell any
shares of the Company’s Common Stock that Investor does not own, or engage in
any sale that is consummated by the delivery of the Company’s shares borrowed by
or from the Investor or his affiliates.

 
 
3.17
If the undersigned Investor is a partnership, corporation, trust or other
entity, such partnership, corporation, trust or other entity further represents
and warrants that: (i) it was not formed for the purpose of investing in the
Company; (ii) it is authorized and otherwise duly qualified to purchase and hold
the Units; and (iii) that this Agreement has been duly and validly authorized,
executed and delivered constitutes the legal, binding and enforceable obligation
of the undersigned.

 
 
3.18
Each recipient of this Agreement understands that the fact that the Company is
undertaking this offering, as well as certain information contained in this
Agreement, may be considered to be material, non-public information under
Regulation FD (Fair Disclosure) promulgated under the Exchange Act. Each
recipient expressly agrees to maintain such information in confidence until such
time as public disclosure of same is made.

 
 
3.19
It never has been represented, guaranteed or warranted by any broker, the
Company, any of the Company’s officers, directors, stockholders, partners,
employees or agents, or any other persons, whether expressly or by implication,
that: (i) the Company or the undersigned will realize any given percentage of
profits and/or amount or type of consideration, profit or loss as a result of
the Company’s activities or the undersigned’s investment in the Company; or (ii)
the past performance or experience of the management of the Company, or of any
other person, will in any way indicate the predictable results of the ownership
of the Securities or of the Company’s activities.

 
 

 
 
7

--------------------------------------------------------------------------------

 

 
 
3.20
No oral or written representations have been made other than as stated in this
Agreement, and no oral or, written information furnished to the undersigned or
the undersigned’s advisor(s) in connection with the Offering were in any way
inconsistent with the information stated in this Agreement.

 
 
3.21
The undersigned is not entering into this Agreement as a result of or subsequent
to any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio,
posted on the Internet, or presented at any seminar or meeting, any registration
statement of the Company on file with the SEC at any time prior to the Closing
[EMPHASIS ADDED] or any solicitation of a subscription by a person other than a
representative of the Company with which the undersigned had a pre-existing
relationship in connection with investments in securities generally.

 
 
3.22
The undersigned understands that the net proceeds (see Article VI) from this
Offering (after deduction for expenses of the Offering, including the fees and
expenses payable to a FINRA member firm) will be used in all material respects
for the purposes set forth under “Use of Proceeds” in Article VI below.

 
 
3.23
The undersigned acknowledges that the representations, warranties and agreements
made by the undersigned herein shall survive the execution and delivery of this
Agreement and the purchase of the Units.

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to each Investor on the date hereof
and at the Closing Date:
 
 
4.1
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of  Nevada and has all requisite corporate
power and authority to carry on its business as now conducted and as proposed to
be conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
material adverse effect on its business or properties.

 
 
4.2
This Agreement, the Units, Preferred Stock, Warrants and underlying Common Stock
have been duly authorized by the Board of Directors of the Company and its
shareholders. This Agreement and the Certificate of Designation shall constitute
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with their respective terms except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

 
 

 
 
8

--------------------------------------------------------------------------------

 

 
 
4.3
The execution, delivery and performance of this Agreement by the Company will
have been duly approved by the Board of Directors of the Company and all other
actions required to authorize and effect the offer and sale of the Units
contained herein will have been duly taken and approved.

 
 
4.4
The Units, Preferred Stock, Warrants and underlying Common Stock have been duly
and validly authorized and when issued and paid for in accordance with the terms
hereof, will be duly and validly issued, fully paid and non-assessable and the
shares of underlying Common Stock will not be issued in violation of any
preemptive or other rights of stockholders known to the Company.

 
 
4.5
The Company has obtained, or is in the process of obtaining, all licenses,
permits and other governmental authorizations necessary to the conduct of its
business; such licenses, permits and other governmental authorizations obtained
are in full force and effect; and the Company is in all material respects
complying therewith.

 
 
4.6
The Company knows of no pending or threatened legal or governmental proceedings
to which the Company is a party, which could materially adversely affect the
business, property, financial condition or operations of the Company.

 
 
4.7
The Company is not in violation of or has been notified of a default under, nor
will the execution and delivery of this Agreement, the issuance of the Units,
and the incurrence of the obligations herein and therein set forth and the
consummation of the transactions herein or therein contemplated, result in a
violation of, or constitute a default under, the Company’s articles of
incorporation or by-laws, any material obligations, agreement, covenant or
condition contained in any bond, debenture, note or other evidence of
indebtedness or in any material contract, indenture, mortgage, loan agreement,
lease, joint venture or other agreement or instrument to which the Company is a
party or by which it or any of its properties may be bound or any material
order, rule, regulation, writ, injunction, or decree of any government,
governmental instrumentality or court, domestic or foreign.

 
 
4.8
We are authorized to issue One Hundred Million (100,000,000) shares of $0.001
par value common stock of which 13,807,807 shares (exclusive of 4,500,000 shares
issuable to the Shareholders of Xnergy, Inc.) are issued and outstanding as of
the date of this Agreement.  Each outstanding share of Common Stock is duly
authorized, validly issued, fully paid and non assessable.  We are authorized to
issue Twenty Five Million (25,000,000) shares, of $0.001 per share, preferred
stock, none of which are outstanding.  The Company does not own or have any
contract to acquire, any equity securities or other securities of any person or
any, direct or indirect, equity or ownership interest in any other business.

 
 
4.9
Except for a Form D filing with the SEC and any required blue sky filings, no
consent, authorization, approval, order, license, certificate or permit of or
from, or declaration or filing with, any federal, state, local or other
governmental authority or any court or any other tribunal is required by the
Company for the execution, delivery or performance by the Company of this
Agreement or the execution, issuance, sale or delivery of the Units.

 
 

 
 
9

--------------------------------------------------------------------------------

 

 
 
4.10
No consent of any party to any material contract, agreement, instrument, lease,
license, arrangement or understanding to which the Company is a party or to
which any of its properties or assets are subject is required for the execution,
delivery or performance by the Company of this Agreement, or the execution,
issuance, sale or delivery of the Securities.

 
ARTICLE V
CONDITIONS TO CLOSING
 
 
5.1
Conditions of the Investors’ Obligations at Closing.

 
(a)      Conditions of the Investors’ Obligations at Each Closing. The
obligations of each Investor to the Company to subscribe for the Units at the
Closing in accordance with the provisions of this Agreement are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:
 
(i)      Representations and Warranties.  The representations and warranties of
the Company contained in Article IV shall be true on and as of each Closing with
the same effect as though such representations and warranties had been made on
and as of the date of each Closing.
 
(ii)      Qualifications.  All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Units pursuant to this Agreement shall be obtained and effective as of the
Initial Closing.
 
(iii) Receipt of Securities.  The Investors shall have received such Units and
the executed Agreement duly executed by the Company and acceptable in all
respects to the Investors.
 
 
(iv)  Corporate Proceedings; Consents, etc.  All consents and other proceedings
to be taken and all waivers and consents to be obtained in connection with the
transactions contemplated by the Agreements shall have been taken or obtained.
 
 
5.2
Conditions of the Company’s Obligations at Closing.  The obligations of the
Company to each Investor under this Agreement are subject to the fulfillment, on
or before both the Closing, of each of the following conditions, unless
otherwise waived:

 
(a)      Representations and Warranties.  The representations and warranties of
each Investor contained in Article III shall be true on and as of each Closing
with the same effect as though such representations and warranties had been made
on and as of such Closing.
 
 
 

 
10

--------------------------------------------------------------------------------

 

 
(b)      Qualifications.  All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of each
Closing.
 
(c)      Receipt of Funds and Agreement. The Company shall have received the
Offering Price for the Securities, the signature page to this Agreement and the
Purchaser Questionnaire and Statement if required.
 
ARTICLE VI
USE OF PROCEEDS


If all of the Securities are sold (including the over-subscription option), the
Company will receive gross proceeds of $3,000,000 prior to deducting expenses of
this Offering of approximately $12,000 of offering expenses including legal,
accounting, printing, Blue Sky and other miscellaneous expenses.  The Company
currently intends to use the net proceeds  approximately as follows:
 
General & Administrative:
  $ 500,000  
Working Capital
  $ 738,000  
Acquisitions:
  $ 1,750,000  
Total
  $ 2,988,000  

 
    The Company reserves the right to change the ratio and the total dollars
committed to each category, based upon management’s evaluation and determination
of the best use for the proceeds at the time proceeds are disbursed.
 


ARTICLE VII
REGISTRATION RIGHTS


The Common Stock underlying the Preferred Stock and the Warrants will be
included in the S-1 Registration Statement which the Company is expected to file
in October 2011, for those investors who have subscribed and paid for their
shares before the filing.  Investors who file after the S-1 Registration
Statement has been filed will be added to the first amendment filed by the
Company during the review process.  There can be no assurance that the SEC will
allow shares to be added at that stage of the process.
 
ARTICLE VIII
MISCELLANEOUS
 
 
8.1
Any notice or other communication given hereunder shall be deemed sufficient if
in writing and sent by registered or certified mail, return receipt requested,
addressed to the Company, and to the Investor at his address indicated on the
signature page of this Agreement. Notices shall be deemed to have been given on
the date of mailing, except notices of change of address, which shall be deemed
to have been given when received.

 

 
 
11

--------------------------------------------------------------------------------

 

 
 
8.2
This Agreement shall not be changed, modified or amended except by a writing
signed by the parties to be charged, and this Agreement may not be discharged
except by performance in accordance with its terms or by a writing signed by the
party to be charged.

 
 
8.3
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective heirs, legal representatives, successors and
assigns. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter thereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.

 
 
8.4
Notwithstanding the place where this Agreement may be executed by any of
the  parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the law
of the State of Nevada. The parties hereby agree that any dispute which may
arise between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in Nevada and they hereby submit to the
exclusive jurisdiction of the courts of the State of Nevada with respect to any
action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Agreement or any acts
or omissions relating to the sale of the securities hereunder, and consent to
the service of process in any such action or legal proceeding by means of
registered or certified mail, return receipt requested, in care of the address
set forth below or such other address as the undersigned shall furnish in
writing to the other.

 
 
8.5
This Agreement may be executed in counterparts. Upon the execution and delivery
of this Agreement by the Investor, this Agreement shall become a binding
obligation of the Investor with respect to the purchase of the purchased Units
as herein provided; subject, however, to the right hereby reserved to the
Company to enter into the same agreements with other subscribers and to add
and/or to delete other persons as subscribers.

 
 
8.6
The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 
 
8.7
It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 
 
8.8
The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

 

 
 
12

--------------------------------------------------------------------------------

 

 
 
8.9
The Company agrees not to disclose the names, addresses or any other information
about the Investors, except as required by law, provided, that the Company may
use information relating to the Investor in any registration statement under the
Act with respect to the Units.

 
 
8.10
Any notice required or permitted by this Agreement shall be in writing and shall
be deemed sufficient upon receipt, when delivered personally or by courier,
overnight delivery service or confirmed facsimile, or 48 hours after being
deposited in the U.S. mail as certified or registered mail with postage prepaid,
if such notice is addressed to the party to be notified at such party’s address
or facsimile number as set forth below or as subsequently modified by written
notice.

 
 
8.11
Each party represents that it neither is nor will be obligated for any finder’s
fee or commission in connection with this transaction.  Each Investor agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which each Investor
or any of its officers, employees, or representatives is responsible.  The
Company agrees to indemnify and hold harmless each Investor from any liability
for any commission or compensation in the nature of a finder’s fee (and the
costs and expenses of defending against such liability or asserted liability)
for which the Company or any of its officers, employees or representatives
is responsible.

 
 
8.12
This Agreement, and the documents referred to herein constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements, including any term sheet or
memorandum of understanding relating to the transaction contemplated by this
Agreement, existing between the parties hereto are expressly canceled.

 
 
8.13
Agreement does not create, and shall not be construed as creating, any rights
enforceable by any person not a party to this Agreement (except as provided in
Sections 8.3 and 8.13).

 
ARTICLE IX
DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS
 
Statements in this Agreement are certain statements which are not historical or
current fact and constitute “forward-looking statements” within the meaning of
such term in Section 27A of the Securities Act of 1933 and Section 21E of the
Securities Exchange Act of 1934.  Such forward-looking statements involve known
and unknown risks, uncertainties and other factors that could cause the actual
financial or operating results of the Company to be materially different from
the historical results or from any future results expressed or implied by such
forward-looking statement. Such forward-looking statements are based on our best
estimates of future results, performance or achievements, based on current
conditions and the most recent results of the Company.  In addition to
statements which explicitly describe such risks and uncertainties, readers are
urged to consider statements labeled with the terms “may,” “will,” “potential,”
“opportunity,” “believes,” “belief,” “expects,” “intends,” “estimates,” “
anticipates” or “plans” to be uncertain and forward-looking.  The
forward-looking statements contained herein are also subject generally to other
risks and uncertainties that are described from time to time in the Company’s
reports and registration statements filed with the Securities and Exchange
Commission.  Consequently, all of the forward-looking statements made in this
Agreement are qualified by these cautionary statements and there can be no
assurance that the actual results anticipated by the Company will be realized
or, even if substantially realized, that they will have the expected
consequences to or effects on the Company or its business or operations.
 

 
 
13

--------------------------------------------------------------------------------

 

 
 
ARTICLE X
BLUE SKY LEGENDS
 
NASAA UNIFORM LEGEND
 
IN MAKING AN INVESTMENT DECISION INVESTORS SHOULD RELY ONLY  ON THEIR OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THIS OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED. THE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR
STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. PURCHASERS OF THE SECURITIES SHOULD BE AWARE THAT THEY
WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.
 


 


 


 


 


 


 


 


 


 


 


 


 


 



 
14

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year set forth below.
 
 
 
(a)__________________
Signature of Investor
 
 
_______________________
Signature of Co-Investor
 
 
____________________
Printed Name of Investor
 
 
_______________________
Printed Name of Co-Investor
 
 
____________________
 
____________________
Address of Investor
 
 
____________________
 
____________________
Address of Co-Investor
 
 
____________________
Social Security Number of Investor
 
 
____________________
Social Security Number of Co-Investor
 
(b)  If Entity Investor:
 
By: ________________                                                          
 
 
 
Name:
Title: _________________                                      
 
 
 
__________________
 
__________________
Address of Investor
 
 
___________________
Taxpayer Identification Number of Investor
 

 

 
 
(c) ________________
Number of Units
 
    X $100,000 =
 
$ __________________                                 
Amount of Investment

 

 
 
15

--------------------------------------------------------------------------------

 



*If Investor is a Registered Representative with a FINRA member firm, have the
following acknowledgement signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the FINRA Conduct Rules.
 
____________________________
Name of FINRA Member Firm
 
 
By:_________________________                                                                
Authorized Officer
Subscription Accepted:
 
Blue Earth, Inc.
 
By:          ________________________                                            
Johnny R. Thomas, Chief
Executive Officer





 


 
 
 
 
 

 
 


 
 
 
 
 
 
 
 

 
 


 


 


 


 


 

 
16

--------------------------------------------------------------------------------

 
